Citation Nr: 0500971	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of each upper and lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant had active service in the United States Army 
from June 1955 to October 1957.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia that 
denied the appellant's claim of entitlement to service 
connection for residuals of frostbite in both upper 
extremities and in both lower extremities.

In October 2004, a Travel Board hearing was conducted at the 
RO before the undersigned, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that Travel Board hearing has been associated 
with the claims file.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
RO for action as described below.

The appellant contends that he is entitled to service 
connection for the residuals of frostbite of each one of his 
extremities stemming from cold injury sustained while in the 
field in Korea in the winter of 1955-1956.  He further states 
that he was treated for frostbite at a military medical 
facility in Korea.

However, this is a case in which none of the appellant's 
service medical records or service personnel records is in 
evidence.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Here, it appears that the RO did undertake searches for 
alternative medical records for the period of November 1, 
1955 to February 28, 1956.  The National Personnel Records 
Center (NPRC) notified the RO that NPRC was unable to locate 
the requested records, including SGO reports for that period.  
The Board notes that if the appellant is wrong about the 
dates, the winter from November 1, 1956 to February 28, 1957 
is a possibility.  

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases such as the 
veteran's.  A non-exhaustive list of documents that may be 
substituted for service medical records in this case 
includes:  statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians from whom a veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraph 4.25(c) and 4.29 (October 6, 1993).  The RO sent a 
letter to the appellant, in September 2001, in order to 
identify and obtain alternate records for the appellant; 
thereafter an affidavit from his sister was received.

Review of the evidence of record reveals that the appellant's 
VA treatment records from August 1997 to December 2002 have 
been associated with the claims file.  However, a December 
1999 VA outpatient treatment note indicates that the 
appellant had been treated at 'Grady' for his left upper 
extremity; no treatment records from this facility are in 
evidence.  All pertinent Grady Memorial Hospital records 
should be obtained and associated with the claims file.

The VCAA directs that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159; see 
also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that 
the fulfillment of the duty to assist includes conducting a 
thorough and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one).  In this case, the RO has failed to afford the 
appellant a VA cold injury protocol (CIP) examination.  
Accordingly, the Board finds that the appellant should be 
afforded a VA CIP examination to determine the nature and 
etiology of his bilateral upper and lower extremity 
complaints.  See VBA Frostbite Training Letter of June 2002.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal, 
including copies of any service medical 
records or the October 27, 1957 
separation examination report he noted on 
his January 2003 application for pension.

2.  The RO should take all appropriate 
steps to secure the service medical and 
personnel records or alternative records 
for the appellant for the winter of 
November 1956 to February 1957.  The 
veteran should be specifically told of 
the possible sources of information or 
evidence that may be helpful to his claim 
of service connection.  Any evidence 
obtained should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
upper and lower extremities since service 
to the present.  After obtaining the 
appropriate signed authorization(s) for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal 
not already of record including, but not 
limited to, records from the Atlanta VAMC 
and from Grady Memorial Hospital.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  After the above development is 
completed, the appellant should be 
afforded a VA Cold Injury Protocol (CIP) 
Examination for the purpose of evaluating 
his claimed frostbite residuals of both 
upper extremities and both lower 
extremities.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, including x-
rays of the hands and feet (see VBA 
Frostbite Training Letter of June 2002) 
should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.  

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if examination is not 
accomplished), the examiner should state 
the medical probabilities (less likely 
than not; at least as likely as not; or 
more likely than not) that any existing 
upper or lower extremity pathology is the 
residual of a cold injury or some other 
condition attributable to the veteran's 
military service, pre- or post-service 
trauma, or some other cause or causes, 
including ethanol abuse.  The examiner 
should provide a complete rationale for 
all conclusions reached.

5.  Upon receipt of the VA CIP 
examination report, the RO should conduct 
a review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.  
See VBA Frostbite Training Letter of June 
2002.

6.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. 38 C.F.R. § § 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § § 5109B, 7112).



		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


